Rowell, J.
1. Where a suit on a promissory note, or a series of promissory notes, is filed', and the petition recites the giving of the statutory notice for the collection of attorney’s fees, and the case is in default, the judge may, without further proof than the admission implied from the failure of the defendant to answer, direct a verdict in favor of the plaintiff for the amount sued for.
2. The mere fact that the defendant in a case pending in a city court has filed in a superior court a petition seeking, among other things, to enjoin the action in the city court is no sufficient reason why the city court should not proceed with the ease therein pending, where no injunction has been'granted' against the prosecution of the action in the city court. • Judgment affirmed.